MEMORANDUM **
On June 13, 2008, appellants’ informed the court that their opening brief was their response to this court’s May 19, 2008 order to show cause. The Clerk shall file the opening brief received on June 4, 2008.
A review of the record and appellants’ opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, we summarily affirm the district court’s January 31, 2008 post-judgment order rejecting appellants’ filings.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.